


            
CONFIDENTIAL SEVERANCE AGREEMENT AND RELEASE




This Confidential Severance Agreement and Release ("Agreement") is made between
(i) Larry Parnell ("Employee") and (ii) Bill Barrett Corporation, its
predecessors, successors, parents, subsidiaries, assigns, and affiliates, and
each of their respective officers, directors, shareholders, agents, and
employees (the "Company"). Employee and the Company are referred to collectively
as the "Parties."


RECITALS


WHEREAS, Employee has been employed by the Company as Senior Vice President,
Business Development.


WHEREAS, the Parties wish to end that employment and all other relationships
between them and resolve fully and finally all of their rights and
responsibilities with respect to each other; and


WHEREAS, in order to accomplish an amicable termination of the employment
relationship and all other relationships between them, the Parties are willing
to enter into this Agreement.


NOW THEREFORE, in consideration of the mutual promises and undertakings
contained herein, the Parties to this Agreement agree as follows:


TERMS


1.Effective Date. This Agreement shall become effective on the eighth day after
Employee's execution of this Agreement, provided that Employee executes this
Agreement no later than April 8, 2016 and has not revoked Employee’s acceptance
pursuant to paragraph 5(d) below (the “Effective Date”).


2.Separation. Employee was notified on February 22, 2016 (the “Notification
Date”) that his employment with the Company will end on March 18, 2016 (the
“Separation Date”), and Employee shall be paid Employee’s current base salary
and/or all other benefits to which Employee is currently entitled through the
Separation Date. Employee understands that this payment constitutes full and
final payment of Employee’s wages under applicable state wage laws. Employee’s
employment with the Company will end on the Separation Date and, except as
otherwise provided in this Agreement, all benefits and privileges and
obligations arising from such employment will end as of the close of business on
the Separation Date. Employee and the Company agree that Employee will not be
required to be physically present at the offices of Bill Barrett Corporation or
perform any fieldwork beyond the Separation Date. Employee agrees that between
Employee’s Notification Date through Employee’s Separation Date, Employee will
provide all reasonable support necessary to transition the duties of Employee’s
position and any information and support requested that is necessary to the
transition, and Employee shall provide assistance as requested by the Company
within the scope of Employee’s duties. If Employee fails to fulfill these
obligations, the Company may accelerate the Separation Date to a date up to and
including the date of such failure by giving written notice of the accelerated
Separation Date to Employee.


3.Severance Payment and Benefits. Subject to Paragraph 1, in addition to
receiving full and final payment of salary, outstanding benefits, and/or expense
reimbursement, Employee will be paid an aggregate amount of $562,314.00, subject
to applicable withholding for old-age, survivors, and disability insurance tax,
or hospital insurance tax, payable by the Company under Section 3111 of the
Internal Revenue Code, other federal, state and local withholding taxes, and
other legally required and/or permitted deductions (the “Aggregate Amount”). The
Aggregate Amount shall be paid to Employee as follows:


a.Severance Payment in the amount of $562,314, subject to applicable
withholdings, payable in four equal quarterly installments, the first of such
installments to be paid on the regular payroll date following the 8th day after
Employee executes, and does not revoke, this Severance Agreement, or the
Separation Date, whichever is later.


b.Provided Employee timely elects COBRA coverage through proper notice and
remains eligible for COBRA, the Company agrees to pay the COBRA coverage
premiums for Employee’s elected COBRA coverage for medical, dental, and vision
benefits for the period until the earliest of (i) March 31, 2017, (ii) the date
on which Employee is entitled to coverage under another medical plan, or (iii)
the end of the period during which




--------------------------------------------------------------------------------




Employee is entitled to COBRA coverage (“COBRA Subsidy”). The period during
which Employee is entitled to receive the COBRA Subsidy pursuant to this
paragraph shall run concurrently with and shall not extend the period during
which Employee is entitled to COBRA coverage under applicable law.


c.Employee is eligible for transitional outplacement benefits;


d.Employee understands and agrees that all unvested equity as of March 18, 2017,
with the exception of performance shares, will be accelerated to vest as of the
Separation Date in addition to any equity that vested or vests on or before the
Separation Date. Each such award will expire according to its terms.


e.Severance Payment and Benefits. Employee agrees that upon Employee’s breach of
any provision of this Agreement and the Company’s delivery of written notice of
such breach to Employee, the Company may cease making the payments described in
this Paragraph 3 and seek all other damages and remedies available to the
Company, including but not limited to its attorney’s fees and costs.


4.General Release of the Company by Employee.


a.In consideration for the payments made pursuant to Paragraph 3 above, Employee
and Employee’s assigns, subrogees, heirs, affiliates, beneficiaries, agents,
representatives, and successors hereby voluntarily and knowingly release and
discharge the Company and the Company’s successors, subrogees, assigns,
principals, parents, owners, managers, agents, partners, employees,
shareholders, officers, directors, board members, members, volunteers,
subsidiaries, affiliates, agents, representatives, associates, attorneys, staff,
and any other related entity from any and all claims, actions, causes of action,
liabilities, demands, rights, damages, costs, attorney's fees (including but not
limited to any claim of entitlement for attorney's fees under any contract,
statute, or rule of law allowing a prevailing party or plaintiff to recover
attorney's fees), expenses and controversies of every kind, nature, and
description, which Employee may have, direct or indirect, known or unknown,
foreseen or unforeseen, from the beginning of time through the Effective Date of
this Agreement.


b.This release shall include, by way of example and not limitation, all claims,
actions, causes of action, liabilities, demands, rights, damages, costs,
attorneys' fees, expenses and controversies of every kind which arise out of,
relate to, or are based on (i) Employee's employment with the Company or the
separation thereof or the compensation paid to Employee or others during or
after Employee’s employment with the Company, (ii) statements, acts or omissions
by the Parties whether in their individual or representative capacities, (iii)
express or implied agreements between the Parties (excluding any claims which
may arise after the Effective Date concerning enforcement of this Agreement and
excluding any claims that may not be waived as a matter of law), (iv) all state
and federal statutes, including without limitation all contract claims, all
wrongful discharge or employment claims, all tort claims, all claims arising
under the United States or Colorado constitutions, all claims based on race,
sex, age, disability or any other characteristic of Employee, including without
limitation, Title VII of the Civil Rights Act of 1964; the Equal Pay Act (29
U.S.C. § 206(a) and interpretive regulations); the Civil Rights Act of 1991, as
amended (42 U.S.C. §§ 1981, et seq.); the Public Employee Relations Act, 43 P.S.
§§ 1101.101, et seq.; the Americans with Disabilities Act, as amended (including
by the Americans with Disabilities Act Amendments Act of 2008) (42 U.S.C. §§
12101, et seq.); the Age Discrimination in Employment Act, including the Older
Workers Benefit Protection Act (“OWBPA”) (29 U.S.C. §§ 623, et seq.) (“ADEA”);
the Fair Labor Standards Act (29 U.S.C. §§ 201, et seq.); the Consolidated
Omnibus Budget Reconciliation Act of 1986 ("COBRA"); the Lilly Ledbetter Fair
Pay Act of 2009; the Employee Retirement Income Security Act of 1974, amended
(29 U.S.C. §§ 301, et seq.); the Family and Medical Leave Act (29 U.S.C. §§
2601, et seq.); the Genetic Information Nondiscrimination Act (42 U.S.C. §
2000FF); the Uniform Services Employment and Reemployment Rights Act (38 U.S.C.
§§ 4301-4333); the Immigration Reform and Control Act of 1986 (8 U.S.C. §§ 1101,
et seq.); the Health Insurance Portability and Accountability Act; the National
Labor Relations Act (29 U.S.C. §§ 141-187); the Worker Adjustment and Retraining
Notification Act (29 U.S.C. §§ 2101, et seq.); the Colorado Anti-Discrimination
Act; the Colorado Civil Rights Act; the Colorado Equal Pay Law; the Colorado
Whistleblower law; the Colorado Claim Wage Act and the Minimum Wage Order; all
claims arising under the Sarbanes-Oxley Act of 2002 (Public Law 107-204,
including whistleblowing claims under 18 U.S.C. §§ 1513(e) and 1514A); each as
amended.


c.This release shall include, by way of example and not limitation, any claims
for retaliation, wrongful termination, harassment, discrimination; claims for
breach of express or implied contract, including breach of the covenant of good
faith and fair dealing; claims for unpaid wages, commissions, deferred
compensation, any and all types of bonuses, payment of accrued leave, severance,
attorney’s fees, and any other compensation; claims related to stock options;
claims arising out of any and all employee handbooks, policy and procedure
manuals, pension plans,




--------------------------------------------------------------------------------




and other policies and practices of the Company; claims related to any tangible
or intangible property of yours that remains with the Company; and any and all
claims arising under any other federal, state or local laws, statutes,
regulations, or ordinances, as well as any common law legal or equitable claims.
Notwithstanding any provision in this Agreement to the contrary, this Release
shall not apply to Employee’s restricted stock or stock options, if applicable,
conveyed pursuant to the Company’s stock option, stock incentive, or other
equity plans (each, a “Plan”) or any other claim that may not be released as a
matter of law. All such stock option grants shall be governed solely in
accordance with the applicable Plan and agreements, which Employee hereby
adopts, ratifies and confirms.


d.This Release does not affect Employee’s right to file a charge with or
participate before the Equal Employment Opportunity Commission, or any state or
city Civil Rights Division. However, Employee agrees that in the event Employee
brings a claim covered by the foregoing release in which Employee seeks damages
or other remedies against the Company or in the event Employee seeks to recover
against the Company in any claim brought by a government agency on Employee’s
behalf, this Agreement shall serve as a complete defense to such claims and that
Employee is expressly waiving the right to recover damages and attorney’s fees
from any such proceeding.


5.Older Workers Benefit Protection Act - Employee acknowledges that Employee has
been informed pursuant to the federal Older Workers Benefit Protection Act of
1990 that:


a.
Employee is advised to consult with an attorney before signing this Agreement.



b.
Employee does not waive rights or claims under the federal Age Discrimination in
Employment Act that may arise after the date this waiver is executed.



c.
Employee has forty-five (45) days from the date of receipt of this Agreement to
consider this Agreement. Employee acknowledges that if Employee signs this
Agreement before the end of the forty-five (45) day period, it will be
Employee’s personal, voluntary decision to do so and that Employee has not been
pressured to make a decision sooner.



d.
Employee has seven (7) days after signing this Agreement to revoke the
Agreement, and the Agreement will not be effective until that revocation period
has expired. If mailed, the rescission must be postmarked within the seven (7)
day period, properly addressed to Michele Choka, Vice President, Human Resources
of the Company. Employee understands that Employee will not receive any
Severance Payment under this Agreement if Employee rescinds it, and in any
event, Employee will not receive any Severance Payment until after the seven-day
revocation period has expired.



e.
This waiver between Employee and the Company is written in a manner calculated
to be understood by Employee.



f.
Employee is not obligated to sign this Release and Waiver, and refusal to do so
will not jeopardize Employee’s right to any benefits to which he is already
entitled; except that it is specifically understood and agreed that the Employee
is not otherwise entitled to the Aggregate Amount of severance, and that the
Aggregate Amount is being given specifically in consideration of the releases
and waivers herein.



g.
Employee understands that any rights under the federal Age Discrimination in
Employment Act or Older Worker Benefit Protection Act arising after the
execution of this Release and Waiver are not waived. In addition, this Release
and Waiver does not impose any condition precedent, any penalty or other
limitation adversely affecting the Employee’s right to challenge this agreement
under the OWBPA.



6.Return of Company Property and Information. Employee represents and warrants
that, on or prior to the Separation, Employee will return to the Company any and
all Company property, documents and files, including any documents (in any
recorded media, such as papers, computer disks, copies, photographs, maps,
transparencies, and microfiche) that relate in any way to the Company or the
Company’s business, and will refrain from accessing or in any way interfering
with the Company’s information management system, including, but not limited to
its computers, servers and internal website. Employee agrees that, to the extent
Employee possesses any files, data, or information relating in any way to the
Company or the Company’s business on any personal computer, tablet, PDA, cell
phone or other device, Employee will return a copy of those files, data and
information to the Company and delete those files, data, or information from
that personal computer or other device (and will retain no copies in any form).
Employee also will return any Company calling cards, access cards or keys,
credit cards, any keys to any filing cabinets, and all other Company property
prior to the Effective Date of this Agreement.






--------------------------------------------------------------------------------




7.Report of Misconduct. Employee acknowledges and agrees that Employee has had
the opportunity to notify appropriate personnel within the Company of any
violation or potential violation of any laws or regulations or Company policies
or any other misconduct by the Company or any of its management personnel or
other representatives in the course of their duties on behalf of the Company.


8.Unknown Facts. This Agreement includes claims of every nature and kind, known
or unknown, suspected or unsuspected. Employee hereby acknowledges that Employee
may hereafter discover facts different from, or in addition to, those which
Employee now knows to be or believes to be true with respect to this Agreement,
including compensation, bonus and other amounts that may be paid to other
employees, and Employee agrees that this Agreement and the releases contained
herein shall be and remain effective in all respects, notwithstanding such
different or additional facts or the discovery thereof.


9.No Admission of Liability. The Parties agree that nothing contained herein,
and no action taken by any party hereto with regard to this Agreement, shall be
construed as an admission by the Company of liability or of any fact that might
give rise to liability for any purpose whatsoever.


10.Warranties and Representations by Employee. Employee makes the following
warranties and representations:


a.Employee has read and understood this Agreement and agrees to the conditions
and obligations set forth in it. Employee understands and agrees that, by
signing this Agreement, the Employee is giving up any right to file legal
proceedings against the Company for the released claims as set forth above that
arose on or before the Separation Date;


b.Employee has voluntarily executed this Agreement after having been advised to
consult with legal counsel and without being pressured or influenced by any
statement or representation of any person acting on behalf of the Company, and
without relying upon any statement or representation of any person acting on
behalf of the Company;


c.Employee has no knowledge of the existence of any lawsuit, charge, or
proceeding, or the threat of any such action, against the Company or any of its
officers, directors, agents or employees arising out of or otherwise connected
with any of the matters herein released;


d.Employee has not previously disclosed any information which would be a
violation of the confidentiality provisions set forth below if such disclosure
were to be made after the execution of this Agreement;


e.Employee has full and complete legal capacity to enter into this Agreement;
and


f.Employee admits, acknowledges, and agrees that he/she is not otherwise
entitled to receive the payments described in Paragraph 3. Employee expressly
acknowledges that such payments are good and sufficient consideration for this
Agreement. Employee admits, acknowledges, and agrees that the payments set forth
in Paragraph 3 above represents, among other components, full and final payment
of all wages, compensation, bonuses, or other benefits other than stock options
grants or stock purchases under the Plan identified in Paragraph 3(c), from the
Company which are or could be due to Employee under the terms of Employee’s
employment with the Company.


11.Confidentiality of Agreement.


a.The facts surrounding Employee’s separation of employment from the Company and
all discussions regarding this Agreement, including, but not limited to, the
amount of consideration, offers, counteroffers or other terms or conditions of
the negotiations or the agreement reached, shall be kept confidential by
Employee and Employee’s counsel from all persons and entities other than the
Parties to this Agreement. However, either Party may disclose the amount
received in consideration of the agreement only if necessary (i) for the limited
purpose of making disclosures required by law to agents of the local, state or
federal governments, (ii) for the purpose of enforcing any term of this
Agreement, or (iii) in response to compulsory process, and only then after
giving the other Party ten business days advance notice of the compulsory
process and affording the other Party the opportunity to obtain any necessary or
appropriate protective orders. Furthermore, Employee shall be entitled to reveal
the terms and conditions of this Agreement to Employee’s spouse and attorney,
accountant or financial advisor who agree to be bound by the confidentiality
provisions of this Paragraph 11(a). Company is entitled to reveal the contents
of this Agreement to its tax advisers, lawyers, and as otherwise required for
internal reporting and/or other compliance requirements.




--------------------------------------------------------------------------------






b.All maps, budgets, business plans, financial data, reserve and production
data, well completion techniques and data, information concerning oil and gas
operations, contracts, title and lease data, status of existing land ownership
positions, current leasing programs, indications of future land acquisition
areas of interest, option and leasing terms, bonus payments, geologic
information or interpretations, seismic information or interpretations,
potential seismic programs, exploration or development plans, and trends which
can be derived from such information which have been disclosed or furnished to
or accessed by Employee, either directly or indirectly, intentionally or
unintentionally, or developed, acquired or otherwise obtained by Employee during
the period of Employee’s employment with the Company or as a result of such
employment relationship are the exclusive property of the Company and are
proprietary to the Company (collectively, the “Confidential Information”).
Employee shall not use, nor disclose to any third party, any Confidential
Information. Upon execution of this Agreement, Employee will deliver to the
Company all Confidential Information, copies thereof or derivations therefrom,
maps and other material or records acquired by or developed by Employee for the
Company. The provisions of use and confidentiality set forth herein shall
survive the execution of this Agreement. Employee hereby expressly acknowledges
that any use of Confidential Information, or any breach by Employee of
Employee’s obligations to maintain strict confidentiality of the Confidential
Information shall result in a claim for injunctive relief and/or damages against
Employee by the Company, and possibly by others.


12.Non-Disparagement. Except as required by law, Employee agrees not to make to
any person, media outlet (including television, print or electronic sources),
social networking site, or internet blog, any statement that disparages the
Company or reflects negatively on the Company, including, but not limited to
statements regarding the Company's financial condition, and its officers,
directors, board members, managers, employees, attorneys and affiliates. Company
agrees to same consideration for Employee.


13.Code Section 409A: Taxation. The compensation and benefits provided under
this Agreement are intended to either comply with the requirements of the
statutory provisions of Code Section 409A and any Treasury Regulations and other
interpretive guidance issued thereunder collectively (“Code Section 409A”) or
satisfy the requirements of an applicable exception thereto, and this Agreement
shall be construed and administered in accordance with such intent. In no event
does the Company guarantee any particular tax consequences, outcome or tax
liability to Employee. No provision of this Agreement shall be interpreted or
construed to transfer any liability for failure to comply with the requirements
of Code Section 409A from Employee or any other individual to the Company or its
affiliates. In the event the Company determines that any compensation or benefit
payable hereunder may be subject to the requirements of Code Section 409A, the
Company (without any obligation to do so or obligation to indemnify Employee for
any failure to do so) may adopt, without the consent of Employee, such
amendments to this Agreement or take any other actions that the Company in its
sole discretion determines are necessary or appropriate for such compensation or
benefit to either (a) be exempt from Code Section 409A or (b) comply with the
applicable requirements of Code Section 409A. Whenever a payment under this
Agreement specifies a payment period, the actual date of payment within such
specified period shall be within the sole discretion of the Company, and
Employee shall have no right (directly or indirectly) to determine the year in
which such payment is made. With respect to compensation and benefits subject to
the requirements of Code Section 409A, in the event a payment period straddles
two consecutive calendar years, the payment shall be made in the later of such
calendar years. No compensation or benefit that is subject to the requirements
of Code Section 409A and that is payable upon Employee’s termination of
employment shall be paid unless Employee’s termination of employment constitutes
a “separation from service” within the meaning of Treasury Regulation Section
1.409A-1(h). If Employee is deemed at the time of his separation from service to
be a “specified employee” for purposes of Code Section 409A(a)(2)(B)(i), to the
extent delayed commencement of any portion of the compensation or benefits to
which Employee is entitled under this Agreement is required in order to avoid a
prohibited distribution under Code Section 409A(a)(2)(B)(i) (any such delayed
commencement, a “Payment Delay”), such compensation or benefits shall not be
provided to Employee prior to the earlier of (1) the expiration of the six-month
period measured from the date of Employee’s “separation from service” with the
Company or (2) the date of Employee’s death. Upon the earlier of such dates, all
payments and benefits deferred pursuant to the Payment delay shall be paid in a
lump sum to Employee, and any remaining compensation and benefits due under the
Agreement shall be paid or provided as otherwise set forth herein. The
determination of whether Employee is a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i) as of the time of his separation from service shall be
made by the Company in accordance with the terms of Code Section 409A and
applicable guidance thereunder (including without limitation Treasury Regulation
Section 1.409A-1(i) and any successor provision thereto). Each installment
payment payable hereunder shall be deemed to be a separate payment for purposed
of Code Section 409A. All expenses or other reimbursements paid pursuant to this
Agreement that are taxable income to Employee shall in no event be paid later
than the end of the calendar year next following the calendar year in which
Employee incurs such expense. With regard to any provision herein that provides
for




--------------------------------------------------------------------------------




reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to payment or reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for any other benefit, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated by any lifetime
and other annual limits provided under the Company’s health plans, and (iii)
such payments shall be made on or before the last day of Employee’s taxable year
following the taxable year in which the expense occurred.


14.Entire Agreement. This Agreement is the entire agreement between the Parties,
and cannot be modified except in writing signed by all Parties. The Parties are
not relying on any promises or representations other than those contained in
this Agreement. All prior agreements, understandings, promises, representations,
and writings are expressly superseded hereby.


15.Severability. If any provision of this Agreement is found unenforceable, that
provision will be treated as if it was not in the Agreement, and all other
provisions shall remain in full force and effect to the maximum extent
permissible under the law.


16.Applicable Law. This Agreement shall be interpreted and construed in
accordance with the laws of the State of Colorado, without regard to its
conflicts of law provisions. Venue for any action concerning this Agreement or
the subject matter of this Agreement shall be solely in the federal or state
courts located in the City and County of Denver, state of Colorado.


17.Employment Inquiry. In the event of any inquiry regarding the employment of
Employee with the Company, the responding representative of the Company will
provide only the following information: 1) the term of service and the highest
pay rate attained by Employee; and 2) the scope of Employee’s duties and
authority in Employee’s position with the Company, unless the Employee provides
the Company with an executed Release. Employee will direct reference requests
only to the Company’s Human Resources Department.


18.Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Parties, and each of their respective successors, heirs,
and assigns.


19.Counterparts. This Agreement may be executed in one or more counterparts, all
of which when taken together shall constitute one and the same instrument. A
facsimile or email scan of any original signature shall be binding against the
signatories.


20.Amendment. This Agreement may not be amended or modified, except in a written
agreement signed by all Parties to this Agreement.




IN WITNESS WHEREOF, the Parties have executed this Confidential Severance
Agreement and Release on the dates written below.


EMPLOYEE




/s/ Larry Parnell    
Larry Parnell    (Date)
        


BILL BARRETT CORPORATION




By: /s/ Michele Choka        
Michele Choka    (Date) Vice President, Human Resources










